Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 12/29/2021
Claims pending in the case: 1- 8, 11-16
Cancelled claims: 9-10


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Steinberg (US 20110004831) in view of Osaka (US 20080120536).
Osaka not used in the prior office action.
Regarding claim 1, Steinberg teaches, a method for receiving and displaying content to a user of an electronic device, comprising: 
receiving a plurality of separate content from a plurality of users (Steinberg: [28]: interface for viewing content from users); 
displaying a user interface to the user of the electronic device (Steinberg: [28]: interface for viewing content from users), wherein the user interface includes: 
a first area for defining a predefined plurality of filters for filtering the plurality of separate content from the plurality of users (Steinberg: Fig. 2, [8, 32]: filtering options on one area of the interface); 
a second area for displaying a second plurality of separate content from the plurality of users, where the second plurality is a subset of the plurality of separate content based on a user selection (Steinberg: [35, 37, 53]: content feed that can be filtered by user to display a subset); and 
a third area for displaying information to the user (Steinberg: [32]: area on top provides information on options for user action; [42]: additional information such as advertisement and news displayed; [35]: information on time, comment etc. for each content segment); 
receiving an input from the user from a selection of the predefined plurality of filters (Steinberg: [32]: selection from filtering options); displaying the second plurality of the plurality of separate content (Steinberg: Fig. 2, [37, 53-54]: display content feed as per filter) in a summary form in the second area (Steinberg: [40, 42]: provide link, preview of the actual 
creating an instance of separate content by receiving a user creation input indicating, …, a template for content creation, … for multiple images and/or videos within a posting; and receiving data from the user to fill the template including video, image, text, audio, and combinations thereof (Steinberg: [36, 64, 69]: create content using composer interface; add video, image etc.);
However Steinberg does not specifically teach, 
a user creation input indicating, from among different templates, a template for content creation, in which different templates define different arrangements for multiple images and/or videos within a posting; and receiving data from the user to fill the template;
Osaka teaches, a user creation input (Osaka: [113]: user can create a new container) indicating, from among different templates, a template for content creation (Osaka: [113-114]: the user input can indicate which template to use by specifying size limits in the container creation interface dialog box; [324-325]: user can select a sub-template name to be used; Fig. 23, 39, [43, 59]: selected from a plurality of sub-templates), in which different templates define different arrangements for multiple images and/or videos within a posting; and receiving data from the user to fill the template (Osaka: [101]: user can add content such as text, image etc.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinberg and Osaka because the systems are in the field of customization of documents. The combination would enable editing content arrangement by using plurality of templates. One of ordinary skill in the art 

Regarding claim 2, Steinberg and Osaka teach the invention as claimed in claim 1 above and further, wherein the third area for displaying information to the user includes a third plurality of separate content from the plurality of users (Steinberg: [42]: highlights feed area display additional relevant content), where the third plurality is a subset of the plurality of separate content (Steinberg: [42]: highlights of all feeds), and the third plurality is displayed to the user in summary form such that each of the separate content is not displayed in full in the third area (Steinberg: [40, 42]: provide link, preview of the actual content (summary form)).

Regarding claim 3, Steinberg and Osaka teach the invention as claimed in claim 2 above and further, wherein the third plurality of separate content is defined by a predefined selection of criteria (Steinberg: [8, 42]: display highlight feeds based on filter criteria).

Regarding claim 4, Steinberg and Osaka teach the invention as claimed in claim 3 above and further, wherein the third plurality of separate content is defined by a user selection from more than one predefined selection of criteria (Steinberg: [8, 58-59]: display highlight feeds based on filter criteria).


Regarding claim 13, Steinberg and Osaka teach the invention as claimed in claim 9 above and further, further comprising receiving one or more tags from the user to associate with the instant of separate content (Steinberg: [39]: receive tags such as like).

Regarding claim 14, Steinberg and Osaka teach the invention as claimed in claim 1 above and further, wherein each separate content of the plurality of separate content has associated therewith a tag (Steinberg: [39]: content with comment and like tags; [23, 25]: tagged by location etc. ), and the method further comprises receiving a search criteria from the user and running a search of the plurality of content based on the search criteria against the tags associated with each separate content to return a fourth plurality of separate content (Steinberg: [25]: filter content based on location and other attributes; Fig. 6, [37]: user may filter by location and other criteria; [51]: filters may be created by user).

Regarding claim 15, Steinberg and Osaka teach the invention as claimed in claim 14 above and further, further comprising attaching additional tags to each separate content of the plurality of separate content (Steinberg: [39]: content with comment and like tags; [23, 25]: tagged by location, age and other user attributes ).

Regarding claim 16, Steinberg and Osaka teach the invention as claimed in claim 15 above and further, wherein the additional tags are automatically generated by a system generating the user interface (Steinberg: [23]: tagged by location in real time; [25]: tagged by age and other user attributes ).


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US 20110004831) and Osaka (US 20080120536) in view of Howes (US 20110173569).

Regarding claim 5, Steinberg and Osaka teach the invention as claimed in claim 2 above and further, further comprising .. displaying a full content associated with the selection of the one of the second plurality of the plurality of separate content (Steinberg: [66, 68]]: provide link to articles for user to click and view full content).
Although implied, Steinberg does not specifically teach, receiving a second input from the user related to a selection of one of the second plurality of the plurality of separate content and displaying a full content associated with the selection of the one of the second plurality of the plurality of separate content.
Howes teaches, receiving a second input from the user related to a selection of one of the second plurality of the plurality of separate content and displaying a full content associated with the selection of the one of the second plurality of the plurality of separate content (Howes: [34, 36, 38]: The preview displays the content associated with the selected link).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinberg, Osaka and Howes because the combination would enable the user to easily view the content from a list on the same interface without having to navigate away from the page displaying the list. One of ordinary skill in the art would have been motivated to combine the teachings because the 

Regarding claim 6, Steinberg, Osaka and Howes teach the invention as claimed in claim 5 above and further, wherein the full content is displayed within the second area, replacing the display of the second plurality of the plurality of separate content (Howes: [34]: The preview displays the content associated with the selected link in the adjacent area).

Regarding claim 7, Steinberg, Osaka and Howes teach the invention as claimed in claim 5 above and further, wherein the full content is displayed within the third area (Howes: [36]: content displayed in a third area). It is further noted that it would be obvious to one skilled in the art to display content in any one of the displayed areas.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US 20110004831) and Osaka (US 20080120536) in view of Lin-Hendel (US 20160342299).

Regarding claim 8, Steinberg and Osaka teach the invention as claimed in claim 1 above, but not, wherein the first area includes a first scroll feature for navigating the first area independent of the second area and third area, the second area includes a second scroll feature for navigating the second area independent of the first area and the third area, and the third area includes a third scroll feature for navigating the third area independent of the first area and the second area, and the method further comprises receiving an input from the user 
Lin-Hendel teaches, wherein the first area includes a first scroll feature for navigating the first area independent of the second area and third area, the second area includes a second scroll feature for navigating the second area independent of the first area and the third area, and the third area includes a third scroll feature for navigating the third area independent of the first area and the second area, and the method further comprises receiving an input from the user through the second scroll feature for scrolling the second plurality of the plurality of separate content such that portions of the second plurality of the plurality of separate content is shown to the user independent of a position of content displayed in the first area and the third area (Lin-Hendel: [17-18, 33]: independently scroll each area)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinberg, Osaka and Lin-Hendel because the combination would enable the user to easily view the content displayed in multiple panes on the interface by scrolling each pane independently. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable one sub-window inside a browser's main-window to be independently and automatically or manually scrolled to display content of that sub-window extending beyond the viewing field of that sub-windows and thus make it easier to view content in one area without losing perspective with respect to content displayed in the other sections (see Lin-Hendel [10]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US 20110004831) and Osaka (US 20080120536) in view of Ramaswami (US 20200014961).

Regarding claim 11, Steinberg and Osaka teach the invention as claimed in claim 10 above and further, wherein the received data includes a video (Steinberg: [36, 64, 69]: create content using composer interface; add video, image etc.), 
But not, and the method further comprises receiving a modification input from the user to modify the video.
Ramaswami teaches, receiving a modification input from the user to modify the video (Ramaswami: [11-12]: user input to crop and zoom video).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinberg, Osaka and Ramaswami because the combination would enable the user to easily view details in video content displayed in social networking interface by zooming on the video when desired. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would “provide users with more flexible options for obtaining different views in a video and for providing a high level of quality for that video while making efficient use of limited available bandwidth” (see Ramaswami [2]).

Regarding claim 12, Steinberg, Osaka and Ramaswami teach the invention as claimed in claim 11 above and further, wherein the modification input includes zooming and cropping an image of the video(Ramaswami: [11-12]: user input to crop and zoom video).

Response to Arguments
Applicants’ prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176